Exhibit 10.1

FORM OF

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of ___________ __, 2010,
is made and entered by and between Novatel Wireless, Inc., a Delaware
corporation (the “Company”), and _________________ (the “Executive”).

RECITALS

A. The Executive is a senior executive of the Company and has made and is
expected to continue to make major contributions to the short- and long-term
profitability, growth and financial strength of the Company.

B. The Company desires to establish certain minimum severance benefits for
certain of its senior executives, including the Executive, applicable in the
event of a Change in Control.

Accordingly, the Company and the Executive agree as follows:

1. Certain Defined Terms. In addition to terms defined elsewhere herein, certain
initial capitalized terms have the following meanings:

(a) “Base Pay” means the Executive’s annual base salary rate as in effect from
time to time.

(b) “Board” means the Board of Directors of the Company.

(c) “Cause” means that, prior to any termination of employment, the Executive
has:

(i) been convicted of a criminal violation involving, in each case, fraud,
embezzlement or theft in connection with Executive’s duties or in the course of
Executive’s employment with the Company;

(ii) committed intentional wrongful damage to property of the Company or any
Subsidiary;

(iii) committed intentional wrongful disclosure of secret processes or
confidential information of the Company or any Subsidiary; or

(iv) committed intentional wrongful engagement in any Competitive Activity;

and any such act shall have been demonstrably and materially harmful to the
Company. For purposes of this Agreement, no act or failure to act on the part of
the Executive will be deemed “intentional” if it was due primarily to an error
in judgment or negligence, but will be deemed “intentional” only if done or
omitted to be done by the Executive not in good faith and without reasonable
belief that the Executive’s action or omission was in the best interest of the
Company. Notwithstanding the foregoing, the Executive will not be deemed to have
been terminated for “Cause” hereunder unless and until there is



--------------------------------------------------------------------------------

delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of a majority of the Committee then in office at a meeting of
the Committee called and held for such purpose, after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel (if the Executive chooses to have counsel present at such meeting), to
be heard before the Committee, finding that, in the good faith opinion of the
Committee, the Executive had committed an act constituting “Cause” as herein
defined and specifying the particulars thereof in detail. Nothing herein will
limit the right of the Executive or Executive’s beneficiaries to contest the
validity or propriety of any such determination.

(d) “Change in Control” means the occurrence during the Term of any of the
following events:

(i) any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act) (a “Person”) is or becomes the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or
more of the combined voting power of the then-outstanding Voting Stock of the
Company; provided, however, that:

(1) for purposes of this Section 1(d)(i), the following acquisitions will not
constitute a Change in Control: (A) any acquisition of Voting Stock of the
Company directly from the Company that is approved by a majority of the
Incumbent Directors, (B) any acquisition of Voting Stock of the Company by the
Company or any Subsidiary, (C) any acquisition of Voting Stock of the Company by
the trustee or other fiduciary holding securities under any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, and (D) any acquisition of Voting Stock of the Company by any Person
pursuant to a Business Transaction that complies with clauses (A), (B) and
(C) of Section 1(d)(iii) below;

(2) if any Person is or becomes the beneficial owner of 30% or more of combined
voting power of the then-outstanding Voting Stock of the Company as a result of
a transaction described in clause (A) of Section 1(d)(i)(1) above and such
Person thereafter becomes the beneficial owner of any additional shares of
Voting Stock of the Company representing 1% or more of the then-outstanding
Voting Stock of the Company, other than in an acquisition directly from the
Company that is approved by a majority of the Incumbent Directors or other than
as a result of a stock dividend, stock split or similar transaction effected by
the Company in which all holders of Voting Stock are treated equally, such
subsequent acquisition will be treated as a Change in Control;

(3) a Change in Control will not be deemed to have occurred if a Person is or
becomes the beneficial owner of 30% or more of the Voting Stock of the Company
as a result of a reduction in the number of shares of Voting Stock of the
Company outstanding pursuant to a transaction or

 

-2-



--------------------------------------------------------------------------------

series of transactions that is approved by a majority of the Incumbent Directors
unless and until such Person thereafter becomes the beneficial owner of any
additional shares of Voting Stock of the Company representing 1% or more of the
then-outstanding Voting Stock of the Company, other than as a result of a stock
dividend, stock split or similar transaction effected by the Company in which
all holders of Voting Stock are treated equally; and

(4) if at least a majority of the Incumbent Directors determine in good faith
that a Person has acquired beneficial ownership of 30% or more of the Voting
Stock of the Company inadvertently, and such Person divests as promptly as
practicable but no later than the date, if any, set by the Incumbent Board a
sufficient number of shares so that such Person beneficially owns less than 30%
of the Voting Stock of the Company, then no Change in Control will have occurred
as a result of such Person’s acquisition; or

(ii) a majority of the Board ceases to be comprised of Incumbent Directors; or

(iii) the consummation of a reorganization, merger or consolidation, or sale or
other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (A) the Voting Stock of the Company
outstanding immediately prior to such Business Transaction continues to
represent (either by remaining outstanding or by being converted into Voting
Stock of the surviving entity or any parent thereof), more than 50% of the
combined voting power of the then outstanding shares of Voting Stock of the
entity resulting from such Business Transaction (including, without limitation,
an entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions relative to each other as
their ownership, immediately prior to such Business Transaction, of the Voting
Stock of the Company, (B) no Person (other than the Company, such entity
resulting from such Business Transaction, or any employee benefit plan (or
related trust) sponsored or maintained by the Company, any Subsidiary or such
entity resulting from such Business Transaction) beneficially owns, directly or
indirectly, 30% or more of the combined voting power of the then outstanding
shares of Voting Stock of the entity resulting from such Business Transaction,
and (C) at least a majority of the members of the Board of Directors of the
entity resulting from such Business Transaction were Incumbent Directors at the
time of the execution of the initial agreement or of the action of the Board
providing for such Business Transaction; or

(iv) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section 1(d)(iii).

 

-3-



--------------------------------------------------------------------------------

(e) “Change in Control Protection Period” means the period of time commencing on
the date of the first occurrence of a Change in Control and continuing until the
earlier of (i) the second anniversary of the occurrence of the Change in Control
or (ii) the Executive’s death.

(f) “Code” means the Internal Revenue Code of 1986, as amended.

(g) “Committee” means the Compensation Committee of the Board or such similar
committee of the Board comprised of non-officer directors and responsible for
executive compensation matters of the Company generally.

(h) “Competitive Activity” means the Executive’s participation, without the
Company’s written consent, in the management of any business enterprise if such
enterprise engages in substantial and direct competition with the Company or any
Subsidiary and such enterprise’s sales of any product or service under the
Executive’s supervision competitive with any product or service of the Company
or any Subsidiary amounted to 10% of such enterprise’s net sales for its most
recently completed fiscal year and if the Company’s or the Subsidiary’s net
sales of said product or service amounted to 10% of the Company’s or the
Subsidiary’s net sales for its most recently completed fiscal year. “Competitive
Activity” will not include (i) the mere ownership of securities in any such
enterprise and the exercise of rights appurtenant thereto, if such ownership is
less than 2% of the outstanding voting securities or units of such enterprise or
(ii) participation in the management of any such enterprise other than in
connection with the competitive operations of such enterprise.

(i) “Disability” means a condition such that the Executive by reason of physical
or mental disability become unable to perform his normal duties for more than
one-hundred eighty (180) days in the aggregate (excluding infrequent or
temporary absence due to ordinary transitory illness) during any twelve-month
period.

(j) “Employee Benefits” means the perquisites, benefits and service credit for
benefits as provided under any and all employee retirement income and welfare
benefit policies, plans, programs or arrangements in which Executive is entitled
to participate, including without limitation any stock option, performance
share, performance unit, stock purchase, stock appreciation, savings, pension,
supplemental executive retirement, or other retirement income or welfare
benefit, deferred compensation, incentive compensation, group or other life,
health, medical/hospital or other insurance (whether funded by actual insurance
or self-insured by the Company), disability, salary continuation, expense
reimbursement and other employee benefit policies, plans, programs or
arrangements that may now exist or any equivalent successor policies, plans,
programs or arrangements that may be adopted hereafter by the Company or a
Subsidiary, providing perquisites, benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change in Control.

(k) “ERISA” means the Employee Retirement Income Security Act of 1976, as
amended.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

-4-



--------------------------------------------------------------------------------

(m) “Good Reason” means the occurrence of one or more of the following events:

(i) a material reduction in the Executive’s Base Pay received from the Company,
excluding reductions in the Base Pay applicable to all executives that report
directly to the Company’s Chief Executive Officer;

(ii) the Company requires the Executive to have Executive’s principal location
of work changed to any location that is in excess of 50 miles from the location
thereof as of the date of this Agreement, without Executive’s prior written
consent;

(iii) the Company fails to obtain a satisfactory agreement from any successor to
assume and agree to perform this Agreement as contemplated under Section 11(a);
or

(iv) any material breach of this Agreement by the Company or any successor
thereto.

A termination of employment by the Executive for one of the reasons set forth in
clauses (i) - (iv), above, will not constitute “Good Reason” unless, within the
90 day period immediately following the occurrence of such Good Reason event,
the Executive has given written notice to the Company specifying the event or
events relied upon for such termination, the Company has not remedied such event
or events within 30 days of the receipt of such notice and the Executive resigns
within one year following the occurrence of the Good Reason event.

(n) “Incentive Pay” means an annual bonus, or other annual incentive payment of
compensation, in addition to Base Pay, made or to be made in regard to services
rendered in any year pursuant to any bonus, incentive, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded) of the Company, or any successor thereto.
“Incentive Pay” does not include any stock option, stock appreciation, stock
purchase, restricted stock, private equity, long-term incentive or similar plan,
program, arrangement or grant, whether or not provided under a plan, program or
arrangement described in the preceding sentence.

(o) “Incumbent Directors” means the individuals who, as of the date hereof, are
Directors of the Company and any individual becoming a Director subsequent to
the date hereof whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least two-thirds of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual will not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of Directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board.

 

-5-



--------------------------------------------------------------------------------

(p) “Section 409A” mean Section 409A of the Code and any proposed, temporary or
final regulation, or any other guidance, promulgated with respect to
Section 409A by the U.S. Department of Treasury or the Internal Revenue Service.

(q) “Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.

(r) “Term” means the period commencing as of the date hereof and expiring on the
close of business on December 31, 2011; provided, however, that (i) commencing
on January 1, 2012 and each January 1 thereafter, the term of this Agreement
will automatically be extended for an additional year unless, not later than
January 1 of the immediately preceding year, the Company or the Executive shall
have given notice that it or the Executive, as the case may be, does not wish to
have the Term extended and (ii) if a Change in Control occurs during the Term,
the Term will expire on the last day of the Change in Control Protection Period.

(s) “Termination Date” means the date on which the Executive incurs a
“separation from service” within the meaning of the Section 409A of the Code.

(t) “Voting Stock” means securities entitled to vote generally in the election
of directors.

(u) “Welfare Benefits” means Employee Benefits that are provided under any
“welfare plan” (within the meaning of Section 3(1) of ERISA) of the Company.

2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, this Agreement will not be operative unless and until a Change
in Control occurs. Upon the occurrence of a Change in Control at any time during
the Term, without further action, this Agreement will become immediately
operative.

3. Termination By the Company Without Cause or Resignation by Executive for Good
Reason (during the Change in Control Protection Period).

(a) If, during the Change in Control Protection Period, the Executive’s
employment is terminated by the Company without Cause (other than by reason of
death or Disability) or if the Executive resigns for Good Reason, the Company
shall pay to the Executive:

(i) the Base Salary through the Termination Date;

(ii) any Incentive Pay earned, but unpaid, as of the Termination Date paid in
accordance with the applicable plan, program or agreement;

(iii) to the extent permitted by the Company’s vacation policy or to the extent
required by applicable law, payment for accrued but unused vacation;

(iv) such Employee Benefits, if any, as to which the Executive may be entitled
under the employee benefit plans of the Company; and

 

-6-



--------------------------------------------------------------------------------

(v) the benefits set forth in Annex A, provided the Executive executes and
delivers to the Company a release in the form attached hereto as Annex B within
30 days after the Termination Date.

(b) Following such termination of the Executive’s employment by the Company
without Cause, or resignation by the Executive for Good Reason, except as set
forth in this Section 3, the Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

4. Accelerated Vesting of Equity Awards Upon a Change in Control.
Notwithstanding any provision to the contrary in any applicable plan, program or
agreement, upon the occurrence of a Change in Control, all equity incentive
awards that are outstanding at such time, held by the Executive will become
fully vested, including any restricted stock awards, and any stock options held
by the Executive will become fully exercisable; provided that any performance
shares shall be paid out at the target rate, prorated on the basis of the number
of days of the Executive’s participation during the applicable performance
period to which the incentive pay related divided by the aggregate number of
days in such performance period, taking into account service rendered through
the payment date. If the Change in Control constitutes a “change in ownership or
effective control of the Company” or a “change in the ownership of a substantial
portion of the assets of the Company,” within the meaning of Section 409A (a
“Section 409A Change in Control”), payment with respect to performance shares
shall be made no later than 30 days after the Change in Control. If the Change
in Control does not constitute a Section 409A Change of Control, payment with
respect to performance shares shall be made at the specified time that payment
would have been made in the ordinary course.

5. Limitation on Payments and Benefits. Notwithstanding any provision of this
Agreement to the contrary, if any amount or benefit to be paid or provided under
this Agreement would be an “Excess Parachute Payment,” within the meaning of
Section 280G of the Code, or any successor provision thereto, but for the
application of this sentence, then the payments and benefits identified in the
last sentence of this Section 5 to be paid or provided under this Agreement will
be reduced to the minimum extent necessary (but in no event to less than zero)
so that no portion of any such payment or benefit, as so reduced, constitutes an
Excess Parachute Payment; provided, however, that no such reduction shall be
made if it is not thereby possible to eliminate all Excess Parachute Payments
under this Agreement; provided, however, that the foregoing reduction will be
made only if and to the extent that such reduction would result in an increase
in the aggregate payment and benefits to be provided, determined on an after-tax
basis (taking into account the excise tax imposed pursuant to Section 4999 of
the Code, or any successor provision thereto, any tax imposed by any comparable
provision of state law, and any applicable federal, state and local income and
employment taxes). Whether requested by the Executive or the Company, the
determination of whether any reduction in such payments or benefits to be
provided under this Agreement or otherwise is required pursuant to the preceding
sentence will be made at the expense of the Company by the Company’s independent
accountants. The fact that the Executive’s right to payments or benefits may be
reduced by reason of the limitations contained in this Section 5 will not of
itself limit or otherwise affect any other rights of the Executive other than
pursuant to this Agreement. In the event that any payment or benefit intended to
be provided under this Agreement or otherwise is required to be reduced pursuant
to this Section 5, the Company will reduce the Executive’s payment and/or

 

-7-



--------------------------------------------------------------------------------

benefits, to the extent required, in the following order: (i) the lump sum
payment provided under Paragraph 1 of Annex A; (ii) the lump sum payment
provided under Paragraph 2 of Annex A; (iii) the continuation of Welfare
Benefits provided under Paragraph 3 of Annex A; and (iv) the accelerated vesting
of equity-based awards described in Section 4.

6. No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult and may be impossible for the Executive to find reasonably comparable
employment following the Termination Date and that the non-competition covenant
contained in Section 8 will further limit the employment opportunities for the
Executive. In addition, the Company acknowledges that its severance pay plans
applicable in general to its salaried employees do not provide for mitigation,
offset or reduction of any severance payment received thereunder. Accordingly,
the payment of the severance compensation by the Company to the Executive in
accordance with the terms of this Agreement is hereby acknowledged by the
Company to be reasonable, and the Executive will not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other employment
or otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of the Executive hereunder or otherwise, except as
expressly provided in the last sentence of Paragraph 3 of Annex A.

7. Legal Fees and Expenses. (a) It is the intent of the Company that the
Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
in connection with any dispute arising under this Agreement because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Executive hereunder. Accordingly, if it should appear to the
Executive that the Company has failed to comply with any of its obligations
under this Agreement or in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any proceeding designed to deny, or to recover from, the Executive
the benefits provided or intended to be provided to the Executive hereunder, the
Company irrevocably authorizes the Executive from time to time to retain counsel
of Executive’s choice, at the expense of the Company as hereafter provided, to
advise and represent the Executive in connection with any such dispute or
proceeding. Notwithstanding any existing or prior attorney-client relationship
between the Company and such counsel, the Company irrevocably consents to the
Executive’s entering into an attorney-client relationship with such counsel, and
in that connection the Company and the Executive agree that a confidential
relationship will exist between the Executive and such counsel. Without respect
to whether the Executive prevails, in whole or in part, in connection with any
of the foregoing, the Company will pay and be solely financially responsible for
any and all attorneys’ and related fees and expenses incurred by the Executive
in connection with any of the foregoing. However, if the Executive brings an
action in bad faith, or with no colorable claim of success, the Company shall
not pay for any of Executive’s attorneys’ fees or related expenses.

(b) Payments due to the Executive under Section 7(a) will be made within five
business days (but in any event no later than the last day of the Executive’s
tax year following the tax year in which the Executive incurs the expense) after
delivery of the Executive’s written requests for payment, accompanied by such
evidence of fees and expenses incurred as the Company may reasonably require,
provided that (i) the reimbursements or in-kind benefits to be provided by the
Company in one taxable year will not affect the reimbursement or in-kind

 

-8-



--------------------------------------------------------------------------------

benefits that the Company is obligated to pay in any other taxable year and
(ii) the Executive’s right to reimbursement or in-kind benefits will not be
subject to liquidation or exchange for another benefit.

8. Competitive Activity; Confidentiality; Nonsolicitation.

(a) For a period ending two years following the Termination Date, if the
Executive has received or is receiving benefits under Section 3, the Executive
will not, without the prior written consent of the Company, which consent will
not be unreasonably withheld, engage in any Competitive Activity.

(b) During the Term, the Company agrees that it will disclose to the Executive
its confidential or proprietary information (as defined in this Section 8(b)) to
the extent necessary for the Executive to carry out Executive’s obligations to
the Company. The Executive hereby covenants and agrees that the Executive will
not, without the prior written consent of the Company, during the Term or
thereafter disclose to any person not employed by the Company, or use in
connection with engaging in competition with the Company, any confidential or
proprietary information of the Company. For purposes of this Agreement, the term
“confidential or proprietary information” will include all information of any
nature and in any form that is owned by the Company and that is not publicly
available (other than by Executive’s breach of this Section 8(b)) or generally
known to persons engaged in businesses similar or related to those of the
Company. Confidential or proprietary information will include, without
limitation, the Company’s financial matters, customers, employees, industry
contracts, strategic business plans, product development (or other proprietary
product data), marketing plans, and all other secrets and all other information
of a confidential or proprietary nature. For purposes of the preceding two
sentences, the term “Company” will also include any Subsidiary (collectively,
the “Restricted Group”). The foregoing obligations imposed by this Section 8(b)
will not apply (i) during the Term, in the course of the business of and for the
benefit of the Company, (ii) if such confidential or proprietary information has
become, through no fault of the Executive, generally known to the public or
(iii) if the Executive is required by law to make disclosure (after giving the
Company notice and an opportunity to contest such requirement).

(c) For a period ending two years following the Termination Date, if the
Executive has received or is receiving benefits under Section 3, the Executive
will not, without the prior written consent of the Company, which consent will
not unreasonably be withheld, on behalf of the Executive or on behalf of any
person, firm or company, directly or indirectly, attempt to influence, persuade
or induce, or assist any other person in so persuading or inducing, any employee
of the Restricted Group to give up, or to not commence, employment or a business
relationship with the Restricted Group.

(d) The Executive and the Company agree that the covenants contained in this
Section 8 are reasonable under the circumstances, and further agree that if in
the opinion of any court of competent jurisdiction any such covenant is not
reasonable in any respect, such court will have the right, power and authority
to excise or modify any provision or provisions of such covenants as to the
court will appear not reasonable and to enforce the remainder of the covenants
as so amended. The Executive acknowledges and agrees that the remedy at law
available to the Company for breach of any of the Executive’s obligations under
this Section 8

 

-9-



--------------------------------------------------------------------------------

would be inadequate and that damages flowing from such a breach may not readily
be susceptible to being measured in monetary terms. Accordingly, the Executive
acknowledges, consents and agrees that, in addition to any other rights or
remedies that the Company may have at law, in equity or under this Agreement,
upon adequate proof of the Executive’s violation of any such provision of this
Agreement, the Company will be entitled to immediate injunctive relief and may
obtain a temporary order restraining any threatened or further breach, without
the necessity of proof of actual damage.

9. Employment Rights. Nothing expressed or implied in this Agreement will create
any right or duty on the part of the Company or the Executive to have the
Executive remain in the employment of the Company or any Subsidiary prior to or
following any Change in Control.

10. Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company is
required to withhold pursuant to any applicable law, regulation or ruling.

11. Successors and Binding Agreement. (a) The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization
or otherwise) to all or substantially all of the business or assets of the
Company, by agreement in form and substance reasonably satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent the Company would be required to perform if no
such succession had taken place. This Agreement will be binding upon and inure
to the benefit of the Company and any successor to the Company, including
without limitation any persons acquiring directly or indirectly all or
substantially all of the business or assets of the Company whether by purchase,
merger, consolidation, reorganization or otherwise (and such successor will
thereafter be deemed the “Company” for the purposes of this Agreement), but will
not otherwise be assignable, transferable or delegable by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.

(c) This Agreement is personal in nature and neither of the parties hereto will,
without the consent of the other, assign, transfer or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in
Sections 11(a) and 11(b). Without limiting the generality or effect of the
foregoing, the Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 11(c), the Company will have no liability
to pay any amount so attempted to be assigned, transferred or delegated.

12. Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return

 

-10-



--------------------------------------------------------------------------------

receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of the Secretary of the Company) at
its principal executive office and to the Executive at Executive’s principal
residence, or to such other address as any party may have furnished to the other
in writing and in accordance herewith, except that notices of changes of address
will be effective only upon receipt.

13. Compliance with Section 409A. (a) The intent of the parties is that payments
and benefits under this Agreement comply with or be exempt from Section 409A
and, accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. To the extent that there is a
material risk that any payments under this Agreement may result in the
imposition of an additional tax to the Executive under Section 409A, the Company
will reasonably cooperate with the Executive to amend this Agreement such that
payments hereunder comply with Section 409A without materially changing the
economic value of this Agreement to either party. Notwithstanding any provision
in this Agreement to the contrary, no payment or benefit that is deferred
compensation for purposes of Section 409A and that is due upon the Executive’s
termination of employment will be paid or provided unless such termination is
also a separation from service (within the meaning of Section 409A). Each
payment and benefit to be made or provided to the Executive pursuant to this
Agreement will be considered to be a separate payment and not one of a series of
payments for purposes of Section 409A.

(b) Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to the identification methodology selected by the Company
from time to time) on his Termination Date and if any portion of the payments or
benefits to be received by the Executive upon separation from service (within
the meaning of Section 409A) would be considered deferred compensation (within
the meaning of Section 409A) the payment or provision of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A (the “Delay Period”), then the
Company will not pay or provide the amount or benefit on the otherwise scheduled
date, but such payments or benefits (the “Delayed Payments” and the “Delayed
Benefits,” respectively) will instead be accumulated and paid or made available
on the earlier of (i) the first day of the seventh month following the date of
the Executive’s Termination Date and (ii) the Executive’s death (the applicable
date, the “Permissible Payment Date”). The Company will pay interest on the
Delayed Payments and the value of the Delayed Benefits at the rate specified in
Section 16(b). Any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.

14. Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware and federal law, without giving effect
to the principles of conflict of laws of such State, except as expressly
provided herein. In the event the Company exercises its discretion under
Section 8(d) to bring an action to enforce the covenants contained in Section 8
in a court of competent jurisdiction where the Executive has breached or
threatened to breach such covenants, and in no other event, the parties agree
that the court may apply the law of the jurisdiction in which such action is
pending in order to enforce the covenants to the fullest extent permissible.

 

-11-



--------------------------------------------------------------------------------

15. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal. If any covenant in Section 8 should be deemed
invalid, illegal or unenforceable because its time, geographical area, or
restricted activity, is considered excessive, such covenant will be modified to
the minimum extent necessary to render the modified covenant valid, legal and
enforceable.

16. Miscellaneous. (a) No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. The headings
used in this Agreement are intended for convenience or reference only and will
not in any manner amplify, limit, modify or otherwise be used in the
construction or interpretation of any provision of this Agreement. References to
Sections are to Sections of this Agreement. References to Paragraphs are to
Paragraphs of an Annex to this Agreement. Any reference in this Agreement to a
provision of a statute, rule or regulation will also include any successor
provision thereto.

(b) Without limiting the rights of the Executive at law or in equity, if the
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the “prime
rate” as set forth from time to time during the relevant period in The Wall
Street Journal “Money Rates” column plus 2%. Such interest will be payable as it
accrues on demand. Any change in such prime rate will be effective on and as of
the date of such change.

17. Dispute Resolution. (a) Any dispute between the parties under this Agreement
will be resolved (except as provided below) through informal arbitration by an
arbitrator selected under the rules of the American Arbitration Association for
arbitration of employment disputes (located in the city in which the Company’s
principal executive offices in the United States are based) and the arbitration
will be conducted in that location under the rules of said Association. Each
party will be entitled to present evidence and argument to the arbitrator. The
arbitrator will have the right only to interpret and apply the provisions of
this Agreement and may not change any of its provisions, except as expressly
provided in Section 15 and only in the event the Company has not brought an
action in a court of competent jurisdiction to enforce the covenants in
Section 8. The arbitrator will permit reasonable pre-hearing discovery of facts,
to the extent necessary to establish a claim or a defense to a claim, subject to
supervision by the arbitrator. The determination of the arbitrator will be
conclusive and binding upon the parties and judgment

 

-12-



--------------------------------------------------------------------------------

upon the same may be entered in any court having jurisdiction thereof. The
arbitrator will give written notice to the parties stating the arbitrator’s
determination, and will furnish to each party a signed copy of such
determination. Any arbitration or action pursuant to this Section 17 will be
governed by and construed in accordance with the substantive laws of the State
of Delaware and, where applicable, federal law, without giving effect to the
principles of conflict of laws of such State.

(b) Notwithstanding Section 17(a), the Company will not be required to seek or
participate in arbitration regarding any actual or threatened breach of the
Executive’s covenants in Section 8, but may pursue its remedies, including
injunctive relief, for such breach in a court of competent jurisdiction in the
city in which the Company’s principal executive offices in the United States are
based, or in the sole discretion of the Company, in a court of competent
jurisdiction where the Executive has committed or is threatening to commit a
breach of the Executive’s covenants, and no arbitrator may make any ruling
inconsistent with the findings or rulings of such court.

18. Survival. Notwithstanding any provision of this Agreement to the contrary,
the parties’ respective rights and obligations under Section 8 will survive any
termination or expiration of this Agreement or the termination of the
Executive’s employment following a Change in Control for any reason whatsoever.

19. Beneficiaries. The Executive will be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following the Executive’s
death, and may change such election, in either case by giving the Company
written notice thereof in accordance with Section 12. In the event of the
Executive’s death or a judicial determination of the Executive’s incompetence,
reference in this Agreement to the “Executive” will be deemed, where
appropriate, to the Executive’s beneficiary, estate or other legal
representative.

20. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

 

-13-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

NOVATEL WIRELESS, INC. By:       [Name and Title]       [Executive]

 

-14-



--------------------------------------------------------------------------------

Annex A

Change in Control Severance Compensation

(1) A lump sum payment in an amount equal to three times the sum of (A) Base Pay
(at the greater of (i) the rate in effect immediately prior to the Termination
Date or (ii) the rate in effect immediately prior to the Change in Control),
plus (B) Incentive Pay (in an amount equal to current year target) payable on
the 60th calendar day following the Termination Date.

(2) With respect to Incentive Pay for the year that includes the Termination
Date, a lump sum payment of a bonus equal to a pro rata portion of the target
amount of Incentive Pay for Executive for the year that includes the Termination
Date prorated on the basis of the number of days of the Executive’s
participation during the year to which the incentive pay related divided by the
aggregate 365, taking into account service rendered through the Termination
Date, payable in accordance with the applicable plan, program or agreement.

(3) For a period of 24 months following the Termination Date (the “Continuation
Period”), the Company will arrange to provide the Executive with Welfare
Benefits substantially similar to those that the Executive was receiving or
entitled to receive immediately prior to the Termination Date (including any
applicable required employee contributions); provided, however, that the medical
and dental benefits provided during the Benefit Continuation Period shall be
provided in such a manner that such benefits (and the costs and premiums
thereof) are excluded from the Executive’s income for federal income tax
purposes and, if the Company reasonably determines that providing continued
coverage under one or more of its medical or dental plans or life insurance
plans contemplated herein could be taxable to the Executive, the Company shall
provide such benefits at the level required hereby through the purchase of
individual insurance coverage. Notwithstanding the foregoing, or any other
provision of the Agreement, for purposes of determining the period of
continuation coverage to which the Executive or any of Executive’s dependents is
entitled pursuant to Section 4980B of the Code under the Company’s medical,
dental and other group health plans, or successor plans, the Executive’s
“qualifying event” will be the termination of the Continuation Period and the
Executive will be considered to have remained actively employed on a full-time
basis through that date. Without otherwise limiting the purposes or effect of
Section 5 or this Paragraph 3, Welfare Benefits otherwise receivable by the
Executive pursuant to this Paragraph 3 will be reduced to the extent comparable
Welfare Benefits are actually received by the Executive from another employer
during the Continuation Period following the Executive’s Termination Date, and
any such Welfare Benefits actually received by the Executive will be reported by
the Executive to the Company.

(4) The Company will provide the Executive with third-party outplacement
services suitable to the Executive’s position. Such expenses must be incurred
during the period following the Executive’s Termination Date and ending on the
second anniversary of such Termination Date or, if earlier, until the first
acceptance by the Executive of an offer of employment; provided, however, that
in no case will the Company be required to pay in excess of $25,000 over such
period in providing outplacement services and that all reimbursements hereunder
will be paid to the Executive within thirty (30) calendar days following the
date on which the Executive submits the invoice but no later than December 31 of
the third calendar year following the year of the Executive’s Termination Date.

 

A-1